DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al (US 6,824,616) in view of Ramanan et al (US 6,639,189) and Wang et al (US 6,538,872). 
Kitano shows the structure claimed including a heat treating plate (131) that heats a substrate (W) placed thereon, a casing (132), a movable top board (139) that is movable between a ceiling of the casing and the heat treating plate, a controller (140) having a lifting mechanism that causes the movable top board to move to a raised position when the substrate is loaded/carried in and out of the casing and onto/from the 
Ramanan shows it is known to provide a substrate treating apparatus having a heat transfer plate (20) and a water-cooled base plate (26) wherein a lifting mechanism can be provided via the water cooling base plate so as to be separated from the heat treating plate. 
Wang shows it is known to provide a lift mechanism (170) that is disposed below a heat treating device (175) via a cooling base (190) so as to be thermally separated from the heat treating plate.
In view of Ramanan and Wang, it would have been obvious to one of ordinary skill in the art to adapt Kitano with the a water-cooling base that is known to control the desired heating temperature for heating the substrate that is placed on the heat treating plate wherein the lifting mechanism of Kitano, disposed below the heating plate, is provided via the water cooling base so as to be thermally separate from the heat treating plate so as to prevent any adverse heating damages to the lifting mechanism.   
	With respect to claim 10, Kitano further shows that the movable top board is made of a ceramic such as quartz glass and a metal including aluminum or stainless steel. Also, see column 17, lines 49-53.
Claims 2, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Ramanan and Wang as applied to claims 1 and 10 above and further in view of Fukumoto et al (US 2016/0281235). 

Fukumoto shows a cover (7) with a lifting mechanism (9) wherein the cover has a circular opening having a diameter that smaller than the diameter of the substrate (W). 
In view of Fukumoto, it would have been obvious to one of ordinary skill in the art to adapt Kitano, as modified by Ramanan and Wang, with the movable top board that is formed with a circular opening having a diameter that is smaller than the diameter of the substrate so that a gas which is introduced in the casing and between the movable top board and the substrate can be effectively removed or pumped through the opening of the movable top board. 
With respect to claims 11 and 12, Kitano further shows that the movable top board is made of a ceramic such as quartz glass and a metal including aluminum or stainless steel. Also, see column 17, lines 49-53.
With respect to claims 19 and 20, Kitano shows a distance between the substrate and the movable board can be adjusted (column 9, line 64 to column 10, line 5), and Fukumoto shows a distance between the cover and the substrate can be, for example, 2 mm. While, Kitano nor Fukumoto shows the gap/distance of 10 mm claimed, it would have been obvious to one of ordinary skill in the art to adjust the gap/distance to the claimed distance or any other suitable distance that allows for the gas to flow effectively and as desired by the user. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2/17/22 have been considered but are moot in view of the newly applied Ramanan reference wherein the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761